Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 3 August 2021, IDS, filed 3 August 2021, and IDS, filed 3 August 2021, to the Original Application, filed 3 September 2019.

2. 	Claims 1-3, 7-10, and 14-16, renumbered as 1-4, 6-9, 5, and 10, respectively, are allowed.



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 3 August 2021 was filed after the mailing date of the original application on 3 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Allowance

4. 	Claims 1-3, 7-10, and 14-16, renumbered as 1-4, 6-9, 5, and 10, respectively, are allowed.


5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 8, renumbered as 1 and 6, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 
			
.		…identifying, by the processor, a template mask in the at least one reference media;


when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Cordova-Diba (U.S. Publication 2016/0042250 A1) discloses interactive content generation.
	- Tocchini (U.S. Publication 2017/0024363 A1) discloses dynamic predictive analytics for pattern search and publishing. 
	- Sorkine-Hornung (U.S. Publication 2014/0104295 A1) discloses transfusive image manipulation.
	- Shuster (U.S. Publication 2016/0350901 A1) discloses digital media enhancement.
	- Shingai (U.S. Publication 2009/0067718 A1) discloses designation of image areas.

	- Rhoads (U.S. Publication 2014/0080428 A1) discloses content processing.
	

7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176